TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00049-CV



                                  Carlos Valenzuela, Appellant

                                                 v.

                                    Marissa Collins, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 14-0606, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on March 12, 2015. On March 25, 2015, this Court

notified appellant that his brief was overdue and that his appeal could be dismissed for want of

prosecution unless he filed a brief or responded to the notice by April 6, 2015. To date, appellant

has neither filed his brief nor responded to this Court’s notice. Accordingly, we dismiss this appeal

for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 22, 2015